Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 16.

As to claim 1, the closest prior art of records, Fagerberg (“Optimising client with API gateways”, 2015, pages 1 – 65) in view of Harris et al., (US PAT 7,392,249 hereinafter Harris), and further in view of Visser, (US PUB 2007/0291911), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “push configuration profiles to the client device, the configuration profiles specifying actions that can be performed by a plurality of third-party services”; and “the user interface template code comprising a plurality of predefined user interface templates associated with the actions that can be performed by the plurality of third-party services”, when taken in the context of claims as a whole.  
Dependent claims 2, 4 – 8 are allowed as they depend upon allowable independent claim.

“push configuration profiles to the client device, the configuration profiles specifying actions that can be performed by a plurality of third-party services”; and “the user interface template code comprising a plurality of predefined user interface templates associated with the actions that can be performed by the plurality of third-party services”, when taken in the context of claims as a whole.  
Dependent claims 10, 12 – 15 are allowed as they depend upon allowable independent claim.
As to claim 16, the closest prior art of records, Fagerberg (“Optimising client with API gateways”, 2015, pages 1 – 65) in view of Harris et al., (US PAT 7,392,249 hereinafter Harris), and further in view of Visser, (US PUB 2007/0291911), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “push configuration profiles to the client device, the configuration profiles specifying actions that can be performed by a plurality of third-party services”; and “the user interface template code comprising a plurality of predefined user interface templates associated with the actions that can be performed by the plurality of third-party services”, when taken in the context of claims as a whole.  
Dependent claims 18 – 20 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Khambay, (US PUB 2018/0165070), discloses a service broker code generator, wherein service broker can be deployed and registered, wherein the service broker can generate template code that allow users customize based on their individual needs to interact with cloud service system (title, abstract, and figures 1 – 5 and para. 0018, 0033 – 0034, 0052).
Liberty, (US PUB 20160078493), discloses a services in exchange for participant in opt-in advertising, wherein participant can receive advertisements and templates that are configurable by participant and supported by third-party services (title, abstract, and para. 0033 – 0035).
Rabetge, (US PAT 8,892,454), discloses a configuration of web-services (title, abstract, and figures 1 – 3).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194